Judgment, Supreme Court, Bronx County (Alan Saks, J.), entered on or about September 19, 1992, in favor of plaintiff and against defendants-appellants in the amount of $337,473.09, and bringing up for review an order, inter alia, granting plaintiffs motion for partial summary judgment, unanimously affirmed, with costs.
In this action on a guarantee, we agree with the IAS Court that appellants failed to raise a triable issue of fact concerning their claim of usury. Nor is there merit to appellants’ argument that each one of them should not have been held liable for the total amount of the judgment, each having individually signed the guarantee without in any manner limiting his liability (see, 63 NY Jur 2d, Guaranty and Suretyship, § 126, at 183). Concur—Murphy, P. J., Sullivan, Ross and Asch, JJ.